Citation Nr: 1404316	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-40 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 26, 2013.

2.  Entitlement to a rating in excess of 50 percent for PTSD beginning on September 26, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that, in his October 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, in a subsequent October 2010 communication, the Veteran withdrew such hearing request.  38 C.F.R. § 20.704(e) (2013).  Therefore, the Board finds that there is no outstanding hearing request.

The Board remanded the claim for an increased rating for PTSD in March 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In October 2013, the RO assigned a 50 percent rating for PTSD, effective September 26, 2013.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals adjudicatory documents duplicative of those contained in the paper claims file.

FINDINGS OF FACT

1.  For the period prior to September 26, 2013, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to symptoms of sleep disturbances, nightmares, intrusive thoughts, depression, anxiety, a lack of energy, reduced appetite and an obsessive-compulsive symptoms, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  Beginning on September 26, 2013, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of obsessive counting behaviors, anxiety, nightmares, intrusive thoughts, sleep impairments, a lack of concentration and focus and an exaggerated startle response, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to September 26, 2013, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  For the period beginning on September 26, 2013, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2009, sent prior to the rating decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating.  This letter advised him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, private treatment records, Social Security Administration (SSA) records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2013 remand directives in obtaining the Veteran's SSA records and updated VA treatment records, and affording the Veteran a VA psychological examination, and as such that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran was afforded several VA examinations in conjunction with the claims decided herein, including VA examinations conducted in July 2009 and September 2013, to determine the severity of his PTSD.  Neither the Veteran nor his representative have alleged that these VA psychological examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the September 2013 VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for an increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A.  Factual Background

A January 2009 VA treatment note reflected the Veteran's complaints of worsened sleep, which he attributed to his cardiac problems and depression.  Mental status examination found him to be alert, oriented, friendly and cooperative with good eye contact.  Grooming was noted to be good, affect was noted to be neutral, speech was noted to be normal and thoughts were noted to be organized.  There was no evidence of a formal thought disorder.  There were no suicidal or homicidal ideations.  A GAF of 50 was assigned. 

An April 2009 VA treatment note reflected the Veteran's reports of feeling groggy after restarting his prescription medication and sleeping five hours per night.  Other complaints include violent nightmares two times per week, daily intrusive thoughts that were less intense than those he had previously, depression and anxiety.  Mental status examination found the Veteran's grooming to be good, his affect to be normal, his speech to be normal and thoughts to be organized.  He was found to be alert, oriented, friendly and cooperative and noted that he had good eye contact.  There was no evidence of a formal thought disorder.  Suicidal and homicidal ideations were denied.  A GAF of 52 was assigned.

A July 2009 VA examination report reflected the Veteran's complaints of nightly nightmares, sleep difficulties, a lack of energy, reduced appetite, the intolerance of crowds, concentration difficulties, hypervigilence and an exaggerated startle response.  He reported a history of being easily angered but noted that he had "settled down quite a bit" since taking his prescribed medications and that he sometime felt as if there was someone was nearby and touching him at night.  Visual hallucinations, actual auditory hallucinations, suicidal thoughts or homicidal thoughts were denied.  He reported being married for 46 years and that they got along "real good," that he had two adult daughters who lived nearby with their own families, that he got along "real well" with his daughters and that his sons-in-laws help him out "a lot."  With regards to other social relationships, the Veteran indicated that he had a few friends that he saw every couple of weeks and that he saw his wife's sisters every three weeks as they lived 20 miles from him.  His hobbies were reported to include woodworking, playing cards, watching television/movies and eating out with his wife about once a week.  He reported being able to take care of his routine activities of daily living, that he had good relationships with his various family members and friends and that he had some enjoyable activities.

Mental status examination conducted in the July 2009 found the Veteran to be well-groomed, casually dressed, pleasant and cooperative with good eye contact.  He was found to be full-oriented to person, place and time, was able to maintain minimal personal hygiene and other basic activities of daily living and had normal speech.  There were no impairments to thought processes, communication or impulse control found.  Panic attacks were denied.  Although the Veteran denied obsessive thinking or ritualistic behavior, he also reported counting things around him such as ceiling tiles , and that there was no interference with routine activities as a result of this counting behavior.  A GAF of 58 was assigned.

An August 2009 VA treatment note reflected the Veteran's reports of increased nightmares with early wakening and being unable to fall back asleep and that his mood was "ok" with medication.  With regards to leisure activities, the Veteran reported spending much of his time fishing with his grandson, watching television and attending church weekly.  He reported having few friends and was not involved in social organizations.  He reported feeling nervous in crowds of people, that he felt paranoid after wakening early and that he patrolled the perimeter of house with a loaded gun, that he continued to count "everything" such as tiles and chairs in a room, and that he must return home to double check the locks.  He denied the need to touch items or engage in purposeless activities such as switching on a light switch repeatedly.  Suicidal or homicidal ideations, intent or plan were denied.  A history of self-harm, mood swings, hallucinations, delusions and substance abuse were also denied.  He reported being easily irritated by others but that he did not act on angry thoughts and that he had to re-read information in order to glean meaning from what he was reading.  Mental status examination found the Veteran to be alert and oriented with clear and coherent speech.  Affect was noted to be euthymic while insight and judgment were found to be good without delusional content to conversation.  A GAF of 55 was assigned.

A November 2009 VA treatment note reflected the Veteran's reports of improved sleep, that he was still counting things and rechecking, that he was easily irritated and that his mood was "okay" with his prescribed medications.  For leisure activities, he reported spending time with his 11 year old grandson, watching television, and attending church weekly.  He reported that he had few friends and that he was not involved in any social organizations.  He continued to feel "nervous" in crowds of people, that he felt paranoid when waking early and that he patrolled the perimeter of his house with a loaded handgun, that he continued to engage in counting behaviors and that he continued to return to his home to check if the doors were locked.  With regards to depression, he reported that he had more good days than bad days.  Suicidal or homicidal ideations, intent or plan were denied.  A history of self-harm, mood swings, hallucinations, delusions and substance abuse were also denied.  He reported being easily irritated by others but that he did not act on angry thoughts.  Mental status examination found the Veteran to be alert and oriented with clear and coherent speech.  Affect was noted to be euthymic and insight and judgment were found to be good without delusional content to conversation.  A GAF of 55 was assigned.

A January 2010 VA treatment note reflected the Veteran's reports of doing "much better" with medication, with improved mood and sleep as well as significant improvement in obsessive-compulsive symptoms as he stopped patrolling the perimeter of his home with a loaded gun.  With regards to leisure activities, the Veteran continued to report spending time with his grandson, watching television and attending church weekly.  He reported feeling less nervous in crowds of people, and that he was able to stop counting thoughts when they began.  Suicidal or homicidal ideations, intent or plan were denied.  A history of self-harm, mood swings, hallucinations, delusions and substance abuse were also denied.  He reported being less irritated and angry with moderate concentration difficulties.  Mental status examination found the Veteran to be alert and oriented with clear and coherent speech.  Affect was noted to be euthymic while insight and judgment were found to be good without delusional content to conversation.  A GAF of 65 was assigned.

A July 2010 VA treatment note reflected the Veteran's reports that he only got up once per night to check that the doors were locked, that he felt less compelled to recheck the windows and that there have been no episodes in which he has returned home to check the locked doors.  Sleep was reported to be improved.  With regards to leisure activities, the Veteran reported that he continued to spend time with his grandson, who was staying with him for the summer, watching television and attending church weekly.  Although he did not enjoy large groups, he reported less anxiety in crowds and that he was better able to tolerate it than in the past.  Suicidal or homicidal ideations, intent or plan were denied.  A history of self-harm, mood swings, hallucinations, delusions and substance abuse were also denied.  He reported being less irritated and angry with moderate concentration difficulties.  Mental status examination found the Veteran to be alert and oriented with clear and coherent speech.  Affect was noted to be euthymic and insight and judgment were found to be good without delusional content to conversation.  A GAF of 70 was assigned.

A December 2010 VA treatment note reflected the Veteran's reports of worsened sleep and increased "checking," as he continued to check the doors and windows as well as returning home to check doors.  He reported that he continued to spend time with his grandson, that he attended church weekly and that he watched television at home.  With regards to his depression, he reported some good days and some bad days, which he attributed to his obsessive-compulsive disorder (OCD).  A history of self-harm, mood swings, hallucinations, delusions and substance abuse were also denied.  He reported being less irritated and angry.  Mental status examination found the Veteran to be alert and oriented with clear and coherent speech.  Affect was noted to be slightly anxious while insight and judgment were found to be good without delusional content to conversation.  A GAF of 60 was assigned.

A May 2012 VA treatment note reflected the Veteran's reports that he continued to struggle with OCD behaviors including compulsive counting, that he continued to spend time fishing with his grandson, that he experienced an exaggerated startle response and that he read books as a leisure activities.  Suicidal or homicidal ideations, intent or plan were denied.  A history of self-harm, mood swings, hallucinations, delusions and substance abuse were also denied.  He also reported having moderate concentration difficulties.  Mental status examination found the Veteran to be alert and oriented with clear and coherent speech.  Affect was noted to be euthymic while insight and judgment were found to be good without delusional content to conversation.  A GAF of 62 was assigned.

A July 2012 VA treatment note reflected the Veteran's reports of worsening sleep, increased anxiety and increased OCD behaviors.  He also reported persistent thoughts of his combat experiences, decreased appetite, reduced time outside due to the heat and "air hunger" and moderate concentration problems.  Suicidal or homicidal ideations, intent or plan were denied.  A history of self-harm, mood swings, hallucinations, delusions, substance abuse and anger were also denied.  Mental status examination found the Veteran to be alert and oriented with clear and coherent speech.  Affect was noted to be euthymic while insight and judgment were found to be good without delusional content to conversation.  A GAF of 60 was assigned.

A February 2013 VA treatment note reflected the Veteran's reports of stress related to his grandson's recent hospitalization due to a serious all terrain vehicle (ATV) accident.  Other symptoms included increased sleep difficulties, decreased appetite, anxiety and depression.  Suicidal or homicidal ideations, intent or plan were denied.  A history of self-harm, mood swings, hallucinations, delusions and substance abuse were also denied.  He reported being less irritated and angry with moderate concentration difficulties.  Mental status examination found the Veteran to be alert and oriented with clear and coherent speech.  Affect was noted to be depressed while insight and judgment were found to be good without delusional content to conversation.  A GAF of 58 was assigned.

A September 26, 2013 VA examination report indicated that the Veteran's symptoms had worsened significantly over the last year due to his increased stress level related to his grandson's ATV accident.  Since that time, the Veteran reported an increase in overall anxiety, nightmares, intrusive thoughts and heightened arousal symptoms (sleep impairment, lack of concentration and focus, and exaggerated startle response).  Other symptoms included impairments in concentration and focus, particularly if in a crowd, as well as sleep impairments and reduced appetite.  He reported that he had been married to his wife for 50 years this month, that their relationship was "very good" and that they experienced difficulties due to his PTSD at times, as he would feel aggravated or angry and would not share his feelings with her.  He also reported having two adult daughters, that he saw his children and grandchildren often, and that it had been a difficult time for the family due to the severity of his grandson's injuries in the ATV accident, but that the family was "close" and working to help each other during the time.  He also reported being "really close" with his family and his wife's family, that he enjoyed spending time with his brother and brothers-in-law, that he did not any friends, and that he preferred to spend most of his time with his family.  For fun, the Veteran reported playing with new technology, fishing, reading and working crossword puzzles and that he had enjoyed woodworking in the past.

Mental status examination conducted by the September 2013 VA examiner found the Veteran to be neatly dressed and groomed, alert and oriented with speech that was fluent and of normal rate and prosody.  The examiner found that the Veteran suffered from both PTSD and OCD, which can be debilitating disorders that interfered with occupational and social functioning.  The Veteran reported that he had begun counting things after returning from service as it was soothing for him and helped him decrease his anxiety.  He also reported that throughout the years, his compulsive behaviors have gotten worse and were worse in times of extreme stress.  In the examiner's opinion, the Veteran's OCD behavior developed out of his anxiety related to military combat (PTSD) and that it was not possible to differentiate what portion of the occupational and social impairment is due to each disorder.  Finally, the examiner noted that the symptoms that applied to all of the Veteran's diagnoses included a depressed mood, anxiety, suspiciousness, panic attacks that occurred more than one time per week, chronic sleep impairment and a flattened affect.

In an October 2013 addendum to the September 2013 opinion, the examiner noted that the Veteran was experiencing severe symptoms of PTSD and moderate symptoms of OCD.  The examiner found that such symptoms interfered with the Veteran's daily functioning and would make it "very difficult" for him to work.

B.  Period Prior to September 26, 2013

Following a review of the relevant evidence of record, which includes VA treatment records dated through September 2013, the Veteran's own statements, and the VA examination report dated in July 2009, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his PTSD for the appellate period prior to September 26, 2013.  In this regard, the Board finds that, for this appeal period, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of such symptoms as sleep disturbances, nightmares, intrusive thoughts, depression, anxiety, a lack of energy, reduced appetite and an obsessive-compulsive symptoms, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, sleep disturbances, nightmares, flashbacks, irritability, intrusive thoughts, episodic concentration difficulties and an inability to be in crowds, are contemplated in his current 30 percent rating.

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment and insight were consistently found to be good.  Likewise, there is no evidence of impaired abstract thinking.  His speech was consistently found to be clear, coherent and normal.  While the Veteran's affect has been variously described as euthymic or normal, it has not been noted to be flattened.  Additionally, there is no evidence that the Veteran experiences panic attacks and were specifically denied by the Veteran in his July 2009 VA examination.  There is also no evidence that he has difficulty in understanding complex commands or that he had memory difficulties.  Suicidal and homicidal ideations were consistently denied by the Veteran.  

Furthermore, the record establishes that the Veteran has been able to establish and maintain effective relationships.  The Veteran maintained his long-term marriage to his wife and reported that the got along "very good" in his July 2009 examination.  During his July 2009 VA examination, he also reported that he got along "real well" with his adult daughters and his sons-in-law, that he saw his wife's sisters every three weeks and that he had a few friends he saw every couple of weeks.  Such suggests that the Veteran is able to establish and maintain effective relationships.

While mood disturbances (including such symptoms as depression and anxiety) and obsessional rituals which interfere with routine activities are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  The July 2009 VA examiner determined that the Veteran was able to take care of the routine activities of daily living.  In addition, although the Veteran reported counting and checking behaviors, there is no indication that such behaviors interfered with routine activities.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbances, nightmares, irritability, episodic concentration difficulties and an inability to be in crowds or the avoidance of crowds.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned GAF scores ranging from a 50 in January 2009 and a 70 in July 2010.  However, most of the assigned GAF scores ranged from 55 and 65, suggesting mild to moderate symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board also finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, the evidence does not suggest that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of judgment, or abstract thinking; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living or disorientation to time or place.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD for the appellate period prior to September 26, 2013.

C.  Period Beginning on September 26, 2013

Following a review of the relevant evidence of record for this appellate period, which includes the VA examination report dated in September 2013, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  Specifically, the Board finds that, for this entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of obsessive counting behaviors, anxiety, nightmares, intrusive thoughts, sleep impairments, a lack of concentration and focus and an exaggerated startle response, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed and anxious mood, his obsessive counting behaviors and heightened arousal symptoms, are contemplated in his current 50 percent rating.  

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that the Veteran has reported obsessive behaviors such as compulsively counting items and checking his locks through the day as a way of relieving anxiety.  However, there is no indication that such behaviors interfered with his routine activities as the Veteran reported during his September 2013 examination that these behaviors often took up to one hour of his daily life.  Moreover, as discussed below, the Board finds that, despite his obsessional rituals, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating.

Pertaining to the Veteran's speech, it has been found to be of normal rate and prosody but has not been described as illogical, obscure, or irrelevant.  There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  The Veteran reported panic attacks that occurred more than once a week in the September 2013 VA examination.    

Additionally, there is no evidence that the Veteran suffered from impaired impulse control during the instant appeal period.  He has not been noted to have spatial disoriented as he was found to be alert and oriented during his September 2013 examination.  The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, the Veteran was noted to be neatly dressed and well-groomed during his September 2013 examination.

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board notes that the Veteran's grandson was severely injured in an ATV accident in 2012 and that his recovery was reported by the Veteran to have been very difficult on the entire family.  However, the Veteran also reported in the September 2013 examination that the family remained close and they were working to help his grandson, and each other, through the ordeal.  Such suggests that the Veteran was able to adapt to stressful circumstances, in this case the serious injury and extended recovery of his grandson.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that he had been married to his wife for 50 years, and that they had a "very good" relationship but that they had difficulties, at times, due to his PTSD symptoms.  In addition, during the September 2013 examination, the Veteran reported that he saw his adult children and grandchildren often, that he was really close with his family and his wife's family and that he enjoyed spending time with his brother and brothers-in-law.  Although he also reported that he did not really have any friends that he spent time with, he also stated that he preferred to spend most of his time with his family as opposed to friends.  As such, the Board finds that the Veteran is able to establish and maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include suspiciousness and chronic sleep impairment.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.     

In reaching this decision, the Board observes that, the September 2013 VA examiner found that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner also observed, in the October 2013 addendum, that the Veteran experienced severe symptoms of PTSD and moderate symptoms of OCD.  Moreover, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Veteran has not reported delusions or hallucinations, and there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination.  In addition, the September 2013 examiner found the Veteran to be fully oriented.  

Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.  

D.  Other Considerations

In reaching this decision, the Board has considered the holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), "when it is not possible to separate the effects of the [service-connected condition and [a] non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition." As applied in this case, and in light of the September 2013 VA examiner's finding that that it was not possible to differentiate the Veteran's PTSD and OCD symptoms, the Board has attributed all potentially service-connected symptoms to the Veteran's PTSD.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the record establishes that the Veteran sustained an injury to his knee while getting off a forklift in 1990.  In 1994, the Veteran was awarded SSA disability benefits on the basis of osteoarthritis and hypertension.  In addition, while the September 2013 VA examiner determined that the Veteran's psychiatric symptoms would make it "very difficult" for him to work, she did not find that the Veteran was unable to obtain or maintain gainful employment.  Therefore, further consideration of a TDIU is not necessary.

The Board has also considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout each appellate period.  Therefore, assigning further staged ratings for such disability is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating for PTSD.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A.     § 5107; 38 C.F.R. § 3.102.  


ORDER

A rating in excess of 30 percent for PTSD for the period prior to September 26, 2013, is denied.

A rating in excess of 50 percent for PTSD for the period beginning on September 26, 2013, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


